PER CURIAM.
Leonard Chong appeals the denial of his motion pursuant to Florida Rule of Criminal Procedure 3.850, which was summarily denied in part and finally denied-after an evidentiary hearing. Chong . raises two claims of ineffective assistance of counsel, and we affirm the postconviction. court’s ruling on each claim.
In. his third appellate issue, Chong .argued that his counsel was ineffective for failing to move to withdraw Chong’s plea after he requested counsel to do so. This matter was -not pleaded or litigated below. This court will' not address the merits of this issue because it was raised for the first time on appeal.
Affirmed.
STRINGER, CANADY, and WALLACE, JJ., Concur.